     Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 1 of 10



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

DOUGLAS GRANT MARSHALL,                 §
TDCJ No. 476513,                        §
               Petitioner,              §
                                        §
v.                                      § CIVIL ACTION NO. 4:18-CV-4135
                                        §
LORIE DAVIS, Director,                  §
Texas Department of Criminal            §
Justice, Correctional Institutions      §
Division,                               §
                  Respondent.           §

          RESPONDENT’S MOTION FOR SUMMARY JUDGMENT
                    WITH BRIEF IN SUPPORT

      Petitioner Douglas Grant Marshall challenges a state court conviction

for murder for which he is serving a life sentence. Marshall’s claim of actual

innocence of the crime fails to state a basis for federal habeas corpus relief

and should be dismissed with prejudice. Alternatively, to the extent this

Court understands Marshall to raise any other claims regarding his

conviction, such claims would be time-barred.

                               JURISDICTION

      Marshall seeks habeas corpus relief in this Court pursuant to 28 U.S.C.

§ 2254, which provides the Court with jurisdiction over the subject matter

and the parties as Marshall was convicted within this Court’s jurisdiction.

                       PETITIONER’S ALLEGATIONS

      The Director understands Marshall to allege that he is actually

innocent of the crime. ECF 1, at 7-9.
     Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 2 of 10



                                    DENIAL

      The Director denies all of Marshall’s assertions of fact except those

supported by the record or specifically admitted herein. In addition, the

Director opposes any future, substantive motions filed by Marshall and will

respond to any such motions only upon order of the Court.

                         STATEMENT OF THE CASE

I.    Procedural History

      Marshall challenges the Director’s custody of him pursuant to the

judgment and sentence of the 268th District Court of Fort Bend County,

Texas, in cause no. 17,047A. SHCR-01, at 8-9. 1 Marshall was charged by

indictment with murder. Id. at 2. He pled not guilty, was tried by a jury,

found guilty, and was sentenced by the jury to life imprisonment on March 4,

1988. Id. at 8.

      Marshall’s conviction was affirmed by the First Court of Appeals of

Texas on May 18, 1989. Marshall v. State, No. 01-88-00263-CR, slip op. (Tex.

App.–Houston [1st] 1989). Marshall filed a petition for discretionary review

(PDR) and it was refused on September 20, 1989. Marshall v. State, PDR No.

0969-89 (Tex. Crim. App. 1989).

      Marshall filed his first application for state writ of habeas corpus

challenging his conviction, at the earliest, on December 15, 2001. 2 SHCR-01,



1      SHCR-01 refers to the written pleadings contained within Ex parte Marshall,
No. 51,694-01 (Tex. Crim. App. 2002). Marshall’s other state habeas applications
are cited in similar fashion as SHCR-02 and SHCR-03.
2     The prison mailbox rule applies to state habeas applications. Richards v.
Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). The Director reserves the right to

                                        2
     Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 3 of 10



at 24. It was denied without written order on the findings of the trial court,

without a hearing, on April 17, 2002. SHCR-01, at Action Taken. Marshall

filed two more applications challenging his conviction, on July 11, 2002, and

May 24, 2011, respectively. SHCR-02, at 11; SHCR-03, at 66. Both

applications were dismissed as subsequent pursuant to Tex. Code Crim. Proc.

art. 11.07 § 4. SHCR-02, at Action Taken; SHCR-03, at Action Taken.

      This proceeding followed on or about June 15, 2018. ECF 1, at 16.

I.    Statement of the Facts

      The state appellate court summarized the facts as follows:

      During the early morning hours of August 29, 1985, Eunice
      Green (“decedent”) was stabbed to death while working for her
      employer, Jack in the Box. The medical examiner testified that
      the decedent sustained a deep cutting wound across the neck, two
      stab wounds which measured 5-1/2 inches in depth in the upper
      left chest, stab wounds of 8-1/2 inches on the left breast, as well
      as numerous other stab wounds. There were no witnesses to the
      incident.

      On September 27, 1986, appellant walked into the sheriff's office
      in Bellaire, Antrim County, Michigan, and said, “I want to turn
      myself in for murder.” Officer Koloski, of the Michigan Sheriff’s
      Department, testified that after he heard appellant’s statement,
      he notified his shift commander, Sergeant Roggenbeck. After the
      initial interview with appellant, Roggenbeck read appellant his
      rights. At this point, Roggenbeck then called the police
      department in Stafford, Texas, where the stabbing took place,
      and spoke to Sergeant Prejean. Roggenbeck took a statement
      from appellant, placed him in custody, and returned him to
      Texas.

Marshall v. State, slip op. at 1-2.


argue later filing dates than the dates that Marshall signed his state habeas
applications.


                                       3
    Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 4 of 10



                                  RECORDS

      Records of Marshall’s state court proceedings have been filed with the

Court.

          EXHAUSTION/LIMITATIONS/SUCCESSIVE PETITION

      Marshall’s petition is not subject to the successive petition bar. 28

U.S.C. § 2244(b).

      Marshall’s claim of actual innocence is not cognizable on federal habeas

review, and as such, the affirmative defenses are not applicable. The Director

reserves the affirmative defenses should the Court disagree.

      To the extent this Court understands Marshall to raise claims related

to his conviction other than actual innocence, those claims would be barred

by the statute of limitations. 28 U.S.C. § 2244(d). The Director reserves the

right to argue exhaustion and procedural default should the Court disagree

with the Director’s analysis of the statute of limitations defense.

                    MOTION FOR SUMMARY JUDGMENT

      A party moving for summary judgment bears the burden of informing

the Court of the basis for the motion and identifying pleadings and other

record evidence demonstrating the absence of any genuine issues of material

fact. Howell Hydrocarbons, Inc. v. Adams, 897 F.2d 183, 191 (5th Cir. 1990)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). If the moving party

makes the required showing, then the burden shifts to the nonmoving party

to show summary judgment is not appropriate. Fields v. City of South

Houston, 922 F.2d 1183, 1187 (5th Cir. 1991). However, while summary
judgment rules apply with equal force in a federal habeas proceedings, the



                                        4
     Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 5 of 10



rule only applies to the extent that it does not conflict with the rules

governing habeas review. “Therefore, § 2254(e)(1) - which mandates that

findings of fact made by a state court are ‘presumed to be correct’-overrides

the ordinary rule that, in summary judgment proceeding, all disputed facts

must be construed in the light most favorable to the nonmoving party. Unless

. . . [the petitioner] can ‘rebut [ ] the presumption of correctness by clear and

convincing evidence’ as to the state court findings of fact, they must be

accepted as correct.” Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002),

overruled on other grds by Tennard v. Dretke, 542 U.S. 274 (2004).
I.    Marshall’s Claim, That He is Actually Innocent, is Not Cognizable.

      Marshall asserts that he is actually innocent of the offense. ECF 1, at

7-9. However, this claim must be rejected because it does not raise a ground

upon which federal habeas relief may be granted. According to the Supreme

Court, claims of newly discovered evidence, casting doubt on the petitioner’s

guilt, are not cognizable in federal habeas corpus. Herrera v. Collins, 954

F.2d 1029, 1034 (5th Cir. 1992) (quoting Townsend v. Sain, 372 U.S. 293, 317

(1963), overruled on other grounds by Keeney v. Tamayo-Reyes, 504 U.S. 1, 6

(1992)). On review of Herrera, the Supreme Court further stated:

      Claims of actual innocence based on newly discovered evidence
      have never been held to state a ground for federal habeas relief
      absent an independent constitutional violation occurring in the
      underlying state criminal proceeding . . . . This rule is grounded
      in the principle that federal habeas courts sit to ensure that
      individuals are not imprisoned in violation of the Constitution –
      not to correct errors of fact.

Herrera, 506 U.S. 390, 400 (1993). Therefore, because claims of actual
innocence fail to state a ground for federal habeas corpus relief, Marshall’s


                                       5
      Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 6 of 10



actual innocence claim must be dismissed with prejudice. Lucas v. Johnson,

132 F.3d 1069, 1075-76 (5th Cir. 1998).

II.    Alternatively, to the Extent Marshall Raises Other Claims Related to
       His Conviction, They Are Time-barred.

       Alternatively, to the extent that this Court understands Marshall to

raise claims related to this conviction, other than actual innocence, those

claims would be barred by the statute of limitations. The Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA) provides that:

       (d) (1) A 1-year period of limitation shall apply to an application
       for a writ of habeas corpus by a person in custody pursuant to the
       judgment of a State court. The limitation period shall run from
       the latest of–

                    (A) the date on which the judgment became final by
             the conclusion of direct review or the expiration of the time
             for seeking such review;

                   (B) the date on which the impediment to filing an
             application created by State action in violation of the
             Constitution or laws of the United States is removed, if the
             applicant was prevented from filing by such State action;

                   (C) the date on which the constitutional right
             asserted was initially recognized by the Supreme Court, if
             the right has been newly recognized by the Supreme Court
             and made retroactively applicable to cases on collateral
             review; or

                  (D) the date on which the factual predicate of the
             claim or claims presented could have been discovered
             through the exercise of due diligence.

       (2) The time during which a properly filed application for State
       post-conviction or other collateral review with respect to the
       pertinent judgment or claim is pending shall not be counted
       toward any period of limitation under this subsection.


                                        6
    Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 7 of 10



28 U.S.C. § 2244(d) (West 2018).

      As an initial matter, the record does not indicate that any

unconstitutional “State action” prevented Marshall from filing for federal

habeas corpus relief prior to the end of the limitation period. See 28 U.S.C. §

2244(d)(1)(B).    Also,   Marshall   does   not   raise   claims   concerning   a

constitutional right recognized by the Supreme Court within the last year

and made retroactive to cases on collateral review. See 28 U.S.C. §

2244(d)(1)(C). Finally, Marshall has not shown that he could not have

discovered the factual predicate of any claims until a date subsequent to the

date his conviction became final. See 28 U.S.C. § 2244(d)(1)(D).

      Therefore, the date that Marshall’s conviction became final would start

the running of the limitations period. 28 U.S.C. § 2244(d)(1)(A). Marshall’s

petition for discretionary review was refused on September 20, 1989.

Marshall v. State, PDR No. 0969-89. His conviction became final ninety days
later on December 19, 1989, when the time for timely filing a petition for writ

of certiorari expired. See Roberts v. Cockrell, 319 F.3d 690, 693-95 (5th Cir.

2003) (finality determined by when time for filing further appeals expires);

Sup. Ct. R. 13.1. Since the conviction became final before enactment of

AEDPA, Marshall would have had until one year after the AEDPA’s effective

date, April 24, 1996, in which to file his federal petition for writ of habeas

corpus, absent tolling. Flanagan v. Johnson, 154 F.3d 196, 198-99 (5th Cir.

1998); Fields v. Johnson. 159 F.3d 914 (5th Cir. 1998). Therefore, Marshall

had until April 24, 1997, to file a timely federal petition for habeas corpus,

absent tolling.



                                        7
    Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 8 of 10



      AEDPA provides that “the time during which a properly filed

application for State post–conviction or other collateral review with respect to

the pertinent judgment or claim is pending shall not be counted toward any

period of limitation under this section.” 28 U.S.C. § 2244(d)(2). However,

Marshall did not have any state habeas applications pending during the

limitations period; they were all filed well after the applicable period. See

Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000) (stating that a state
habeas writ application filed after the expiration of the limitations period has

no tolling effect).

      Marshall’s federal petition for writ of habeas corpus filed on October 2,

2018, is over twenty-one years late. ECF 1, at 1. It should be dismissed with

prejudice as time-barred.

      Finally, Marshall fails to meet the demanding standard for actual

innocence presented in Schlup in order for time-barred claims to be

considered. ECF 1, at 12; McQuiggin v. Perkins, 133 S. Ct. 1924, 1935 (2013);

Schlup v. Delo, 513 U.S. 298, 314–16 (1995). In Perkins, the Supreme Court
held a prisoner filing a first-time federal habeas petition could overcome the

one-year statute of limitations in § 2244(d)(1) upon a showing of “actual

innocence” under the standard in Schlup. 133 S. Ct. at 1935. A habeas

petitioner, who seeks to surmount a procedural default through a showing of

“actual innocence,” must support his allegations with “new, reliable evidence”

that was not presented at trial and must show that it was more likely than

not that, in light of the new evidence, no juror, acting reasonably, would have

voted to find the petitioner guilty beyond a reasonable doubt. Schlup, 513



                                       8
    Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 9 of 10



U.S. at 326–27; see also House v. Bell, 547 U.S. 518 (2006) (discussing at

length the evidence presented by the petitioner in support of an actual-

innocence exception to the doctrine of procedural default under Schlup).

“Actual innocence” in this context refers to factual innocence and not mere

legal insufficiency. Bousely v. United States, 523 U.S. 614, 623–624 (1998).

Marshall has provided this Court with no new, reliable evidence that he is

actually innocent. Schlup, 513 U.S. at 326–27. Therefore, any claims he

might raise regarding his conviction remain time-barred.

                                 CONCLUSION

      The Director respectfully requests that the Court grant the Director’s

Motion to for Summary Judgment, dismiss the petition with prejudice, and

deny a certificate of appealability.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       ADRIENNE McFARLAND
                                       Deputy Attorney General
                                       for Criminal Justice

                                       EDWARD L. MARSHALL
                                       Chief, Criminal Appeals Division

                                       s/ Jessica Manojlovich
*Lead Counsel                          JESSICA MANOJLOVICH*
                                       Assistant Attorney General
                                       State Bar No. 24055632
                                       Southern District ID No. 783178



                                         9
   Case 4:18-cv-04135 Document 11 Filed on 04/18/19 in TXSD Page 10 of 10



                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    (512) 936-1280 (FAX)

                                    ATTORNEYS FOR RESPONDENT




                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and

foregoing pleading has been served by placing the same in the United States

Mail, postage prepaid, on the 18th day of April 2019, addressed to:

Douglas Grant Marshall
TDCJ No. 476513
Stiles Unit
3060 FM 3514
Beaumont, TX 77705

                                    s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      10
